DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Broering (US 2013/0011084 A1) is regarded as the closest prior art.  Broering discloses a patterned substrate (“flexible film”; e.g. Fig. 3A - 3C, 4 – 7; ¶¶ [0004] – [0042]) comprising: a primary substrate direction and a secondary substrate direction, which is perpendicular to the primary substrate direction (e.g. Fig. 3A - 3C, 4 – 6 depict perspective or plan views of a “flexible film” and therefore the implicit presence of primary and secondary substrate directions); a first substrate region having a plurality of incrementally mechanically stretched corrugations, each of which has a crest (“second regions” having a plurality of “rib-like elements”, e.g. “second regions” 66 having a plurality of “rib-like elements” 74: e.g. Fig. 3A - 3C, 4 – 6; ¶¶ [0004], [0005], [0017] – [0029], [0031], [0033], [0035], [0036], [0039]); and a second substrate region having a plurality of discrete unstretched portions, each of which is adjacent to four or more ends of the crests of the corrugations and is completely surrounded by the first substrate region (“first regions” adjacent “first bands”, e.g. “first regions” 64: e.g. Fig. 4 – 6; ¶¶ [0004], [0005], [0017] - [0021 ], [0023] – [0029], [0032], [0034], [0036]).
	However, Broering’s unstreched portions are not circular, and therefore fails to meet the limitations of claim 1.
	Claims 2 – 20 depend, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Therefore, claims 2 – 20 are allowed for at least the same reasons as discussed above for claim 1.
	US 2008/0221538 A1, US 2008/0221539 A1, US 2008/0217809 A1, US 2011/0174430 A1, US 2011/0264064 A1, US 2011/0260371 A1, and US 2015/0191599 A1 all disclose patterned substrates 
	The following references all depict patterned substrates similar to those Broering discloses but do not resolve the deficiency for circular unstretched portions: US 5,730,738 A; US 5,993,431 A; US 5,993,432 A; US 6,458,447 B1; US 2006/0093766 A1; US 2007/0227428 A1; US 2007/0228064 A1; US 2010/0226943 A1; US 2011/0117307 A1; US 2012/0033900 A1; US 2012/0039550 A1; US 2012/0063706 A1; US 2012/0064271 A1; US 2013/0243982 A1; US 2013/0319625 A1; US 2014/0119679 A1; US 2014/0334749 A1; US 2014/0378286 A1; US 2015/0003757 A1; US 2015/0030266 A1; US 2015/0104121 A1; US D392,108 S; US D399,062 S; US D463,137 S; US D609,923 S; US D825,939 S; US D833,760 S; US D845,649 S; US D850,800 S.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783